UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-7672



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


KEVIN JEROME FUELL,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Richard L. Williams, Senior
District Judge. (CR-93-138)


Submitted:   December 20, 2001            Decided:   January 9, 2002


Before LUTTIG, TRAXLER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kevin Jerome Fuell, Appellant Pro Se. John Granville Douglass,
Gurney Wingate Grant, II, OFFICE OF THE UNITED STATES ATTORNEY,
Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Kevin Jerome Fuell appeals the district court’s order denying

relief on his motion filed under 18 U.S.C.A. § 3582(c) (West 2000),

and motion to dismiss the indictment under Fed. R. Crim. P.

12(b)(2).     We have reviewed the record and the district court’s

opinion and find no reversible error.    Accordingly, we affirm on

the reasoning of the district court.    United States v. Fuell, No.

CR-93-138 (E.D. Va. Sept. 7, 2001). We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                           AFFIRMED




                                 2